Citation Nr: 0309834	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an umbilical 
hernia.

2.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture and bone spur on the left olecranon 
process.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling.

4.  Entitlement to an increased rating for a duodenal ulcer 
with esophageal reflux, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for hallux valgus of 
the right foot with recurrent heloma molle, currently rated 
10 percent disabling.

6.  Entitlement to an increased rating for hallux valgus of 
the left foot with recurrent heloma molle, currently rated 10 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel 


INTRODUCTION

The appellant had active military service for 20 years from 
October 1974 to October 1994.

This case comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In pertinent part, this decision denied service connection 
for an umbilical hernia, granted service connection (with a 
noncompensable rating effective November 16, 1999) for the 
residuals of a fracture and bone spur on the left olecranon 
process, granted an increased rating to 10 percent for 
traumatic arthritis of the left knee, and denied ratings in 
excess of 10 percent for duodenal ulcer with esophageal 
reflux, hallux valgus, right foot with recurrent heloma 
molle, and hallux valgus, left foot with recurrent heloma 
molle. 

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2001.
 

REMAND

In April 2002, the Board undertook additional development on 
the claims itemized  above, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 
C.F.R. § 19.9(a)(2)).  This has been completed.  In January 
2003 the Board provided notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (now codified at 38 C.F.R. § 20.903.)  The 
appellant did not respond to the notice.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the April 2002 development the Board 
obtained VA records as well as reports of VA  examinations, 
which were completed in August 2002.  These examination 
reports provide medical opinions on the issues on appeal.  
This evidence has not been considered by the RO.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

3.  The RO should adjudicate the issues 
of entitlement to service connection for 
an umbilical hernia, entitlement to an 
initial compensable evaluation for the 
residuals of a fracture and bone spur on 
the left olecranon process, entitlement 
to an increased rating for traumatic 
arthritis of the left knee, currently 
rated 10 percent disabling, entitlement 
to an increased rating for a duodenal 
ulcer with esophageal reflux, currently 
rated 10 percent disabling, entitlement 
to an increased rating for hallux valgus 
of the right foot with recurrent heloma 
molle, currently rated 10 percent 
disabling, and entitlement to an 
increased rating for hallux valgus of the 
left foot with recurrent heloma molle, 
currently rated 10 percent disabling.  
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
August 2001 supplemental statement of the 
case.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




